F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              JUN 27 2000
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 THOMAS L. CHITWOOD,

          Petitioner-Appellant,

 v.                                                            No. 00-6006
                                                               (W.D. Okla.)
 TWYLA SNIDER, Warden; OKLAHOMA                         (D.Ct. No. 99-CV-1255-L)
 DEPARTMENT OF CORRECTIONS; STATE
 OF OKLAHOMA,

          Respondents-Appellees.
                        ____________________________

                            ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
         Appellant Thomas L. Chitwood, a state inmate appearing pro se, appeals

the district court’s decision denying his writ of habeas corpus petition filed

pursuant to 28 U.S.C. § 2254. In order to appeal the decision, Mr. Chitwood

seeks a certificate of appealability. 1 We deny Mr. Chitwood’s request for a

certificate of appealability and dismiss his appeal.



         Mr. Chitwood pled nolo contendere to one count of shooting with intent to

kill after former conviction of a felony, and received a thirty-year sentence on

March 24, 1997. Mr. Chitwood did not file a direct appeal. More than one year

after his conviction, on November 10, 1998, Mr. Chitwood unsuccessfully filed

for post-conviction relief with the state district court. On March 31, 1999, the

Oklahoma Court of Criminal Appeals affirmed the state district court’s denial of

post-conviction relief. On August 25, 1999, Mr. Chitwood filed his federal

habeas petition, raising claims of ineffective assistance of counsel, no factual

basis for his nolo contendere plea, and denial of a fair and factual hearing in state

court.



         1
          The district court made no ruling on Mr. Chitwood’s request for a certificate of
appealability. Under our Emergency General Order of October 1, 1996, we deem the
district court’s failure to issue a certificate of appealability within thirty days after filing
the notice of appeal as a denial of the certificate. See United States v. Riddick, 104 F.3d
1239, 1241 n.2 (10th Cir. 1997).


                                               -2-
      The district court assigned the matter to a magistrate judge who

recommended dismissing the petition as untimely because Mr. Chitwood failed to

file it within the one-year statute of limitations set forth in 28 U.S.C. § 2244(d).

In so holding, the magistrate judge determined statutory and equitable tolling of

the one-year limitation was unavailable under the facts of this case. Specifically,

the magistrate judge determined Mr. Chitwood’s state post-conviction

proceedings did not toll the one-year limitation period because he did not file his

application requesting such relief until seven months after the limitation period

ended. In addition, the magistrate judge found Mr. Chitwood’s summary

proclamation of actual innocence unconvincing and insufficient to overcome the

statutory default of his federal claims. Finally, the magistrate judge determined

Mr. Chitwood failed to diligently pursue his federal habeas claims. After

reviewing Mr. Chitwood’s objections thereto, the district court adopted the

magistrate judge’s report and recommendation and dismissed Mr. Chitwood’s

petition.



      On appeal, Mr. Chitwood argues the merits of his petition, but fails to

address the district court’s holding his petition is barred by the applicable statute

of limitations. We review de novo the legal basis for the district court’s dismissal

of Mr. Chitwood’s § 2254 petition. See Jackson v. Shanks, 143 F.3d 1313, 1317


                                          -3-
(10th Cir.), cert. denied, 525 U.S. 950 (1998).



      Applying this standard, we have carefully reviewed the record on appeal,

Mr. Chitwood’s brief, the magistrate judge’s report and recommendation, and the

district court’s order. We conclude Mr. Chitwood untimely filed his federal

habeas petition. In order to appeal the denial of his § 2254 petition, Mr.

Chitwood must make a substantial showing of the denial of a constitutional right

as required under 28 U.S.C. § 2253(c)(2). He fails to make the requisite showing.



      Accordingly, for substantially the same reasons set forth in the magistrate

judge’s October 19, 1999 Report and Recommendation and the district court’s

December 21, 1999 Order, we deny Mr. Chitwood’s request for a certificate of

appealability and DISMISS his appeal. We also deny Mr. Chitwood’s motion to

proceed in forma pauperis.



                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -4-